Citation Nr: 1538033	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-31 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a rating in excess of 50 percent for major depression.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran, T.K., and C.S.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from January 1967 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2014 and November 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In July 2015, the Veteran and his friends, T.K. and C.S., testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

As a final preliminary matter, the Board notes that additional evidence was added to the record after the issuance of the June 2014 statement of the case, to include a statement from the Veteran's ex-spouse/current girlfriend received in October 2014.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such newly received evidence.  38 C.F.R. § 20.1304(c) (2015).   Even so, as the Veteran's claims for an increased rating for PTSD and entitlement to a TDIU are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  Furthermore, the remaining claims were withdrawn from appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

At the July 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to a compensable rating for bilateral hearing loss and service connection for chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 
 
2.  The criteria for withdrawal of the appeal regarding entitlement to service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the July 2015 Board hearing before the undersigned, the Veteran withdrew from appeal the issues pertaining to entitlement to a compensable rating for bilateral hearing loss and entitlement to service connection for chronic fatigue syndrome.  The transcript has been reduced to writing and is of record.   See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).   Furthermore, the Veteran submitted a written statement confirming his intention to withdraw his claim for service connection for chronic fatigue syndrome from appeal in August 2015.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to such issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.


ORDER

The appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to service connection for chronic fatigue syndrome is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The United States Court of Appeals for Veterans Claims has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his major depression in January 2014.  The Board finds that an additional examination is necessary as the Veteran alleged worsening symptoms since his last VA examination.  Specifically, during his July 2015 hearing, the Veteran testified that he recently began having problems with his memory, that his memory of recent events was "really bad," and that he would forget what he was doing.  He also testified that he sometimes went three or four days without taking a shower and that he began growing a beard because he was tired of shaving.  Similarly, in a statement received by VA in October 2014, the Veteran's ex-spouse/current girlfriend wrote that he no longer showered.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran's a contemporaneous VA examination so as to determine his current level of impairment with regard to his major depression.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the claim for a TDIU, the Veteran provided detailed testimony during his July 2015 hearing regarding the impact of his service-connected disabilities on his past employment as well as his employment history.  A January 2014 VA audiologist noted the Veteran's reports that his hearing loss was the cause of him losing his business and that it was clear that the Veteran's hearing loss had affected his life in an adverse way; no other information was provided.  A January 2014 VA psychological examiner did not address the impact of the Veteran's major depressive disorder on his ordinary activities.  Therefore, a current Social and Industrial Survey addressing the functional impact of the Veteran's service-connected disabilities his ordinary activities, to include his employability, is necessary to decide the claim.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

Due to the length of time which will elapse on remand, updated VA treatment records from the VA facilities in Salt Lake City, Utah and Las Vegas, Nevada dated from November 2012 to the present should be obtained for consideration in the Veteran's appeals.   Finally, as noted in the Introduction, as the AOJ has not considered the statement received in October 2014 from the Veteran's ex-spouse/current girlfriend, such should be accomplished in the readjudication of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records from the Salt Lake City, Utah, and Las Vegas, Nevada, VA facilities dated from November 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected major depression.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected major depression.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.   He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in January 2014, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment, to include the testimony offered at the July 2015 Board hearing and the Veteran's ex-spouse/current girlfriend's October 2014 statement. 

Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities, which currently include major depression, bilateral hearing loss, and tinnitus, on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities, which currently include major depression, bilateral hearing loss, and tinnitus on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the June 2014 statement of the case, including a statement received in October 2014 from the Veteran's ex-spouse/current girlfriend.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


